Citation Nr: 1025236	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  09-02 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for oral and genital 
herpes.

2.  Entitlement to a rating in excess of 10 percent for tinea 
pedis with maceration and pruritus and ingrown toenails of the 
bilateral great toes.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to July 1994.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 2008 rating decision in which the RO denied service 
connection for herpes, as well as denied an increased 
(compensable) rating for tinea pedis with maceration and pruritus 
and ingrown toenails of the unilateral great toes.  In May 2008, 
the Veteran filed a notice of disagreement (NOD) with both 
claims.  In December 2008, the RO issued a statement of the case 
(SOC) only on the issue of entitlement to service connection for 
genital and oral herpes, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in January 2009.

For reasons expressed below, the matter on appeal is being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, DC.  The remand also addresses the matter of a rating 
in excess of 10 percent for tinea pedis with maceration, 
pruritis, and ingrown toenails of the bilateral great toes-for 
which the Veteran has completed the first of two actions needed 
to perfect an appeal of this matter to the Board.  VA will notify 
the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

VA will provide a medical examination or obtain a medical opinion 
if the record, including lay or medical evidence, contains 
competent evidence of a disability that may be associated with an 
event, injury, or disease that occurred in service, but the 
record does not contain sufficient medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining 
whether the evidence "indicates" that there "may" be a nexus 
between a current disability and an in-service event, injury, or 
disease is a low one.  McLendon, 20 Vet. App. at 83.  

The evidence shows that the Veteran was diagnosed with fever 
blisters in service.  Post-service evidence reflects a diagnosis 
of genital herpes.  The Veteran contends that he contracted the 
oral herpes in service from sharing canteens with other 
servicemembers.  He then passed the disorder to his wife, who 
then passed it back to him.  The Board notes that it is medically 
recognized that fever blisters, or cold sores, may represent 
manifestations of an oral herpes virus.

Given the medical findings noted in and post-service, the 
Veteran's assertions as to the relationship between the two, and 
the medical information noted above, the evidence suggests that 
current herpes may be related to service.  However, the record 
includes no actual opinion addressing the medical relationship, 
if any, between herpes and service.  Under these circumstances, 
the Board finds that a medical opinion-based on full 
consideration of the Veteran's documented medical history and 
assertions, and supported by clearly-stated rationale-would be 
helpful in resolving the claim for service connection.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, supra.

Accordingly, the RO should arrange for the Veteran to undergo VA 
examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby advised that failure to report 
to the scheduled examination, without good cause, may result in 
denial of the claim for service connection for genital and oral 
herpes (as the original claim will be considered on the basis of 
the evidence of record).  See 38 C.F.R. § 3.655(b) (2009)..  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the Veteran fails to report to any 
scheduled examination, the RO should obtain and associate with 
the claims file (a) copy(ies) of the notice(s) of the date and 
time of the examination sent to him by the pertinent VA medical 
facility.

To ensure that all due process requirements are met, and that the 
record before the examiner is complete, the RO should also give 
the Veteran another opportunity to provide information and/or 
evidence pertinent to the appeal.  The RO's letter to the Veteran 
should explain that he has a full one-year period for response.  
See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the relevant 
statute to clarify that VA may make a decision on a claim before 
the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim on 
appeal.

As a final matter, the Board notes that, as regards a rating in 
excess of 10 percent for tinea pedis with maceration and pruritus 
and ingrown toenails of the bilateral great toes, after the award 
of a 10 percent rating for the disability via a December 2008 
rating decision, the RO indicated that the rating action 
satisfied the Veteran's appeal as to this issue.  However, under 
the circumstances of this case, the Board finds that it does not.  
The 10 percent rating was assigned under Diagnostic Code 7813 and 
5279.  While Diagnostic Code 5279, for rating anterior 
metatarsalgia, unilateral or bilateral, provides only for a 10 
percent rating, Diagnostic Code 7813 provides that various skin 
disorders, to include tinea pedis, are to be rated as 
disfigurement of the head, face or neck, as scars, or as 
dermatitis, depending on the  predominant disability.  Hence, a 
higher rating is potentially assignable for the Veteran's 
disability. 

As the Veteran has not expressed satisfaction with the 10 percent 
rating awarded, and is, thus, presumed to seek the maximum 
available rating for his disability, his claim for higher rating 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Therefore, while the Veteran has filed a NOD with 
respect to this issue, the RO has yet to issue an SOC with 
respect to that claim, the next step in the appellate process.  
See 38 C.F.R. § 19.29 (2009); Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 
(1997).  Consequently, this matter must be remanded to the RO for 
the issuance of an SOC.  Id.  The Board emphasizes, however, that 
to obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 
(2009).

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO must furnish to the Veteran and 
his representative an SOC on the claim for 
entitlement to a rating in excess of 10 
percent for tinea pedis with maceration and 
pruritus and ingrown toenails of the 
bilateral great toes, along with a VA Form 9, 
and afford them the appropriate opportunity 
to submit a substantive appeal perfecting an 
appeal on those issues.  

The Veteran and his representative are 
hereby reminded that to obtain appellate 
review of any matter not currently in 
appellate status-here, the claim for a 
rating in excess of 10 percent for tinea 
pedis with maceration and pruritus and 
ingrown toenails, bilateral great toes-
a timely appeal must be perfected within 
60 days of the issuance of the SOC.

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the appeal that is not currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

4.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
examination, by an appropriate physician, at 
a VA medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his or 
her report), and all clinical findings should 
be reported in detail.

The examiner should clearly indicate whether 
the Veteran has current genital and/or oral 
herpes.  If so, with respect to each such 
diagnosed disability, the examiner should 
provide an opinion, consistent with sound 
medical principles, as to whether it is at 
least as likely as not (i.e., there is a 50 
percent or greater probability) that the 
disability had its onset in is or otherwise 
medically related to service.  

In rendering the requested opinion, the 
physician should specifically consider and 
discuss service treatment records showing the 
Veteran was diagnosed with fever blisters, as 
well as the Veteran's contentions that he 
contracted the fever blisters by sharing 
canteens with other service members, and 
that, since then, he and his wife have passed 
the virus back and forth.

The examiner should set forth all examination 
findings, along with the complete rationale 
for the conclusions reached, in a printed 
(typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim for service connection 
in light of all pertinent evidence and legal 
authority

8.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The RO should not return the claims file 
to the Board until after the Veteran 
perfects an appeal as to the issue 
identified in paragraph 1 above, or the 
time period for doing so expires, 
whichever occurs first.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).


